83279: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32073: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83279


Short Caption:C & A INVS., L.L.C. VS. WELLS FARGO BANK NW, N.A. C/W 79881Court:Supreme Court


Consolidated:79881*, 83279Related Case(s):79881, 80824


Lower Court Case(s):Carson City - First Judicial District - 17RP000091BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/28/2021 / Shipman, MadelynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentC & A Investments, L.L.C.Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Ryan D. Russell
							(Allison MacKenzie, Ltd.)
						


RespondentBank of Utah


RespondentWells Fargo Bank Northwest, N.A.Jennifer Mahe
							(Mahe Law, Ltd.)
						


Respondent/Cross-AppellantJiangson Duke, LLCRichard A. Salvatore
							(Midtown Reno Law)
						


Respondent/Cross-AppellantNorthern Nevada Comstock Investments, LLCJohn K. Gallagher
							(Guild, Gallagher & Fuller, Ltd.)
						Patrick H. Gallagher
							(Guild, Gallagher & Fuller, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


07/27/2021Filing FeeFiling Fee Paid. $250.00 from Allison MacKenzie.  Check no. 0606. (SC)


07/27/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-21724




07/27/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-21726




07/28/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Madelyn Shipman. (SC)21-21917




08/02/2021Filing FeeFiling Fee Paid. $250.00 from Guild, Gallagher & Fuller. Check no. 15200. (Respondent/Cross-Appellant, N. Nev. Comstock) (Cross-Appeal) (SC)


08/02/2021Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant) (Respondent/Cross-Appellant, N. Nev. Comstock) (SC)21-22350




08/05/2021Filing FeeReturned Filing Fee. Check No. 0675 returned to Allison MacKenzie. (SC).


08/17/2021Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)21-23974




08/17/2021Docketing StatementFiled Appellant/Cross-Respondent's Civil Docketing Statement. (SC)21-23998




08/18/2021Filing FeeFiling Fee Paid. $250.00 from Bill Borrelli.  Check no. 228. (Respondent/Cross-Appellant, Jiangson Duke) (Cross-Appeal) (SC)


08/18/2021Notice of Appeal DocumentsFiled Notice of Cross-Appeal. Docketing statement mailed to counsel for cross-appellant) (Respondent/Cross-Appellant, Jiangson Duke) (SC)21-24136




08/23/2021Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals (Northern Nevada Comstock Investments, LLC). (SC)21-24563




08/27/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-25071




08/31/2021Settlement Order/ProceduralFiled Order Removing Appeal and Cross-Appeal from Settlement Program and Reinstating Briefing.   Appellant/Cross-Respondent and Respondent/Cross-Appellant each: Transcript Request Form due:  14 days.  Appellant/Cross-Respondent:  Opening Brief and Appendix due:  90 days.  Respondent shall have 30 days from service of appellant's opening brief on appeal to file and serve an answering brief on appeal.  Appellant shall have 30 days from service of respondent's answering brief to file and serve any reply brief.  Cross-Appellants shall have 30 days from service of appellant's opening brief on appeal to file and serve a combined answering brief on appeal and opening brief on cross-appeal.  Appellant shall have 30 days from service of cross-appellants' combined opening brief on appeal and answering brief on cross-appeal to file and serve a combined reply brief on appeal and answering brief on cross-appeal.  Cross-appellants shall have 14 days from service of appellant's combined brief to file and serve a reply brief on cross-appeal, if deemed necessary.  (SC)21-25293




09/01/2021Transcript RequestFiled Certificate That No Transcripts are Being Requested. (SC)21-25521




09/10/2021Docketing StatementFiled Respondents/Cross-Appellants' Docketing Statement Civil Appeals (REJECTED PER NOTICE ISSUED 09/10/21). (SC)


09/10/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Docketing Statement Civil Appeals. (SC)21-26260




09/10/2021MotionFiled Appellant Jiangson Duke, LLC's Motion for Extension of Time to File a Docketing Statement. (SC)21-26269




09/13/2021Transcript RequestFiled Respondents/Cross-Appellants Northern Nevada Comstock Investments, LLC's Certificate That No Transcripts Are Being Requested. (SC)21-26435




09/15/2021Order/ProceduralFiled Order Granting Motion. Jiangson Duke, LLC's docketing statement due: September 20, 2021. (SC)21-26639




09/16/2021Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals (Jiangson Duke, LLC). (SC)21-26808




09/16/2021Transcript RequestFiled Certificate That No Transcripts Are Being Requested (Jiangson Duke, LLC). (SC)21-26827




09/30/2021Transcript RequestFiled Certificate That No Transcripts Are Being Requested (Jiangson Duke, LLC). (SC)21-28111




10/07/2021Notice/IncomingFiled Respondent's Notice of Limited Participation. (SC)21-28853




10/07/2021Notice/IncomingFiled Respondent's Errata Notice of Limited Participation. (SC)21-28861




10/19/2021Order/ProceduralFiled Order.  The clerk of this court shall amend the caption on this court's docket to conform to the caption of this order.  Unless respondent/cross-respondent notifies this court otherwise, in writing, this appeal shall be decided without any briefs from respondent/cross-respondent.  (SC)21-30019




11/17/2021MotionFiled Appellant/Cross-Respondent's Motion for Extension of Time for Opening Brief (First Request). (SC)21-33136




11/17/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved (Opening Brief & Appendix due: December 29, 2021) (SC)21-33138




12/29/2021BriefFiled Appellant's/Cross Respondent's Opening Brief. (REJECTED PER NOTICE ISSUED 12/29/21) (SC)


12/29/2021AppendixFiled Appendix to Opening Brief, Volume 1. (SC)21-37064




12/29/2021AppendixFiled Appendix to Opening Brief, Volume 2. (SC)21-37065




12/29/2021AppendixFiled Appendix to Opening Brief, Volume 3. (SC)21-37066




12/29/2021AppendixFiled Appendix to Opening Brief, Volume 4. (SC)21-37069




12/29/2021AppendixFiled Appendix to Opening Brief, Volume 5. (SC)21-37072




12/29/2021AppendixFiled Appendix to Opening Brief, Volume 6. (SC)21-37073




12/29/2021AppendixFiled Appendix to Opening Brief, Volume 7. (SC)21-37075




12/29/2021AppendixFiled Appendix to Opening Brief, Volume 8. (SC)21-37077




12/29/2021MotionFiled Appellant/Cross-Respondent's Motion to Consolidate Appeals. (SC)21-37083




12/29/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)21-37088




12/30/2021BriefFiled Appellant's/Cross-Respondent's Opening Brief. (SC)21-37206




01/05/2022MotionFiled Respondent/Cross-Appellant Northern Nevada Comstock's Opposition to C&A Investments Motion to Consolidate Appeals. (SC)22-00399




01/07/2022MotionFiled Appellant/Cross-Respondent's Reply in Support of Motion to Consolidate. (SC)22-00683




01/19/2022Order/ProceduralFiled Order Granting Motions to Consolidate.  Briefing of the appeal in Docket No. 79881 has been completed.  The briefing of the appeal and cross-appeal in Docket No. 83279 shall proceed as currently scheduled in that appeal and cross-appeal.  Nos. 79881/83279.  (SC)22-01842




01/28/2022MotionFiled Respondent Northern Nevada Comstock Investment LLC's Motion for Extension of Time to File Respondent's Answering Brief on Appeal and Opening Brief on Cross Appeal. Nos. 79881/83279 (SC)22-02900




01/28/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Northern Nevada Comstock's Answering Brief/Opening Brief due: March 2, 2022) Nos. 79881/83279 (SC)22-02903




03/02/2022BriefFiled Respondent/Cross Appellant Northern Nevada Comstock Investments, LLC's Answering Brief on Appeal and Opening Brief on Cross-Appeal (83279). Nos. 79881/83279 (SC)22-06719




03/02/2022AppendixFiled Respondent/Cross Appellant Northern Nevada Comstock Investments, LLC's Appendix on Appeal and On Cross-Appeal  - Volume 3 (83279). Nos. 79881/83279 (SC)22-06721




03/02/2022AppendixFiled Respondent/Cross Appellant Northern Nevada Comstock Investments, LLC's Appendix on Appeal and On Cross-Appeal  - Volume 1 (83279). Nos. 79881/83279 (SC)22-06726




03/03/2022Notice/IncomingFiled Respondent/Cross-Appellant Jiangson Duke, LLC's Joinder to Respondent Northern Nevada Comstock Investment, LLC's Answering Brief on Appeal and Opening Brief on Cross-Appeal and NRAP 26.1 Disclosures (83279). Nos. 79881/83279 (SC)22-06794




03/03/2022Notice/IncomingFiled Respondent/Cross-Appellant Jiangson Duke, LLC's Joinder to Respondent Northern Nevada Comstock Investment, LLC's Answering Brief on Appeal and Opening Brief on Cross-Appeal and NRAP 26.1 Disclosures (83279). Nos. 79881/83279 (Duplicate filing) (SC)22-06797




03/30/2022MotionFiled Appellant/Cross-Respondent's Motion to Extend Time for Reply Brief on Appeal and Answering Brief on Cross-Appeal (First Request) (83279). Nos. 79881/83279 (SC)22-09831




03/30/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Appellant/Cross-Respondent's Reply/Answering Brief due: May 2, 2022 (83279)) Nos. 79881/8327922-09834




05/02/2022BriefFiled Appellant's/Cross Respondent's Reply Brief on Appeal and Answering Brief on Appeal (83279). Nos. 79881/83279 (SC)22-13860




05/13/2022MotionFiled Respondent Northern Nevada Comstock Investments, Inc's Motion for Extension of Time to File Respondent's Reply Brief on Cross Appeal (First Request) (83279). Nos. 79881/83279 (SC)22-15288




05/23/2022Order/ProceduralFiled Order Granting Motion. Comstock's reply brief on cross-appeal due: June 15, 2022. Nos. 79881/83279 (SC)22-16233




06/15/2022BriefFiled Respondent/Cross Appellant Northern Nevada Comstock Investments, LLC's Reply Brief on Cross-Appeal (83279). Nos. 79881/83279 (SC)22-19077




06/16/2022Case Status UpdateBriefing Completed. (83279). Nos. 79881/83279.


06/16/2022BriefFiled Respondent/Cross Appelant Jiangson Duke, LLC's Partial Joinder to Respondent/Cross-Appellant Northern Nevada Comstock Investment, LLC's Reply Brief on Cross-Appeal. Nos. 79881/83279 (SC)22-19185




10/11/2022Order/DispositionalFiled Order Affirming (Docket No. 79881), and Affirming in Part, Reversing in Part and Remanding (Docket No. 83279). "ORDER the judgment of the district court in Docket No. 79881 AFFIRMED, the judgement of the district court denying NRCP 60(b) relief in Docket No. 83279 REVERSED AND REMANDED for proceedings consistent with this order, and the judgements of the district court regarding attorney fees and costs in Docket No. 83279 AFFIRMED." fn9 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. Nos. 79881/83279  (SC)22-32073





Combined Case View